FILED
                           NOT FOR PUBLICATION
                                                                               FEB 18 2022
                    UNITED STATES COURT OF APPEALS                         MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No.   21-50136

              Plaintiff-Appellee,                D.C. Nos.
                                                 3:21-cr-00139-TWR-1
 v.                                              3:21-cr-00139-TWR

DOROTEO RUIZ-HERNANDEZ,
                                                 MEMORANDUM*
              Defendant-Appellant.


                    Appeal from the United States District Court
                       for the Southern District of California
                    Todd W. Robinson, District Judge, Presiding

                     Argued and Submitted February 10, 2022
                              Pasadena, California

Before: SCHROEDER, LIPEZ,** and LEE, Circuit Judges.

      Doroteo Ruiz-Hernandez appeals his 36-month sentence for illegal reentry in

violation of 8 U.S.C. § 1326. The sentence exceeded the government’s request by

nearly 24 months. The sentence was also 12 months above the presentence


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
              The Honorable Kermit V. Lipez, United States Circuit Judge for the
First Circuit, sitting by designation.
report’s recommendation, which represented the high end of the guideline range.

We remand for resentencing.

      The district court relied on Ruiz-Hernandez’s criminal and removal history

to support the sentencing decision, stating that the unlawful reentry at issue

followed a second deportation. The timeline the court described was inaccurate,

however, as the defendant had been deported only once. Ruiz-Hernandez provided

evidence of rehabilitation that the district court did not address and that related

both to the 18 U.S.C. § 3553 factors and to the court’s recidivism concerns. See

United States v. Trujillo, 713 F.3d 1003, 1008-09 (9th Cir. 2013). The court did

not explain its rejection of the parties’ joint request for a downward variance on

account of the defendant’s waiver of indictment and of any claim that the

prosecution violated a right to speedy trial.

      The Supreme Court has held that when a federal court imposes a sentence

outside the guideline range, it must provide a justification that supports the degree

of variance. Gall v. United States, 552 U.S. 38, 50 (2007); United States v. Carty,

520 F.3d 984, 990-93 (9th Cir. 2008). A sentence like the one the district court

imposed, constituting a major departure from the guideline range, requires a

significant justification. Id. The district court in this case did not provide an




                                           2
analysis that would support this significant variation from the guidelines and even

greater variation from the government’s recommendation.

      The motion to take judicial notice of removal documents is granted.

      Vacated and Remanded.




                                          3